DETAILED ACTION
This is a final Office action in response to the remarks filed 11/22/2021.

Status of Claims
Claims 1 and 3-5 are pending;
Claims 1 and 3-5 are currently amended; claim 2 has been cancelled;
Claims 1 and 3-5 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new ground(s) of rejection set forth below in the current Office action.  Note that the new ground(s) of rejection is necessitated by the applicant's amendment.

Specification
The new abstract filed 11/22/2021 has not been entered because it is a non-compliant amendment.  As stated in MPEP 714(II)(B), the applicant may supply "a marked-up version of a previous abstract or a clean form new abstract."  However, the new abstract filed 11/22/2021 is not in clean form, since the marking "[[7]]" is included.  

The abstract filed 01/08/2021 is objected to because of the following informality:
Line 7, the reference number "7" should be placed in parentheses.
Appropriate correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Claim 1, line 27, "the lower rail inside lateral wall" appears to be --the lower rail inside lateral walls--.  See claim 1 filed 01/08/2021, line 33, for the limitation --the lower rail inside lateral walls--.
Claim 4, line 7, "the lower rail lock teeth" appears to be --the lower rail lock teeth of a corresponding one of the lower rail inside lateral walls--.  See the limitation "each" in claim 4, line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation "the longitudinal direction" in claim 3 (line 4) is indefinite.  It is not clear as to which particular longitudinal direction, i.e., the "longitudinal direction of the vehicle" in claim 1 (line 3), the "longitudinal direction of the lower rail" in claim 1 (line 5), or the "longitudinal direction of the upper rail" in claim 1 (line 7), the limitation "the longitudinal direction" in claim 3 (line 4) refers to.  For the purpose of examination, the Examiner considers the limitation "the longitudinal direction" in claim 3 (line 4) to be --the longitudinal direction of the upper rail--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Quast et al. (US 11,180,053 B2), hereinafter Quast, alone.
Regarding claim 1, Quast discloses a seat slide device (1, fig 2; see the annotated figures below for added reference numbers) comprising: a lower rail (2, fig 2) structured to be mounted on a floor of a vehicle (see Figures 1 and 2), and structured to extend in a longitudinal direction of the vehicle (see Figures 1 and 2); an upper rail (4, fig 2) mounted to the lower rail for slide with respect to the lower rail in a longitudinal direction of the lower rail (see Figures 1 and 2), and structured to mount a seat thereon (see Figures 1 and 2); and a reinforcing member (16, fig 5) attached to a rear end part (460, fig 5, see annotation) of the upper rail, and extending rearwardly from the rear end part of the upper rail in a longitudinal direction of the upper rail (see Figures 2 and 5); wherein the lower rail includes: a lower rail body (210, fig 2, see annotation) having a U-shaped cross section having an upper opening (220, fig 2, see annotation), and including: a lower rail bottom wall (230, fig 2, see annotation) structured to be fixed to the floor of the vehicle (see Figures 1 and 2), and a pair of lower rail outside lateral walls (240, fig 2, see annotation), a pair of lower rail upper walls (250, fig 2, see annotation) each extending inwardly from an upper end of a corresponding one of the lower rail outside lateral walls in a lateral direction of the lower rail (see Figure 2), and a pair of 


    PNG
    media_image1.png
    533
    537
    media_image1.png
    Greyscale

[AltContent: textbox (220 – Upper Opening)][AltContent: connector]
[AltContent: textbox (260 – Lower Rail Intside Lateral Wall)][AltContent: connector]
[AltContent: textbox (210 – Lower Rail Body)][AltContent: arrow]

[AltContent: textbox (230 – Lower Rail Bottom Wall)][AltContent: connector]

[AltContent: connector][AltContent: connector]

[AltContent: textbox (250 – Lower Rail Upper Wall)][AltContent: textbox (240 – Lower Rail Outside Lateral Wall)]

[AltContent: textbox (Annotation of Portion of Figure 2)]


[AltContent: textbox (290 – Fixing Element)][AltContent: connector][AltContent: textbox (162 – Reinforcing Member Top Wall)]
[AltContent: connector][AltContent: connector][AltContent: textbox (460 – Rear End Part)]
[AltContent: arrow][AltContent: textbox (410 – Upper Rail Body)][AltContent: textbox (420 – Lower Opening)]
    PNG
    media_image2.png
    593
    836
    media_image2.png
    Greyscale

[AltContent: connector][AltContent: textbox (430 – Upper Rail Top Wall)][AltContent: connector]
[AltContent: textbox (160 – Reinforcing Member Body)][AltContent: arrow]
[AltContent: connector]
[AltContent: connector][AltContent: textbox (440 – Upper Rail Lateral Wall)]
[AltContent: textbox (163 – Reinforcing Member Lateral Wall)]
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (164 – Reinforcing Member Bent Wall Part)][AltContent: connector][AltContent: connector][AltContent: textbox (450 – Upper Rail Bent Wall)]
[AltContent: textbox (640b – Rear End Face)]
[AltContent: textbox (164a – Uppermost End)][AltContent: textbox (161 – Lower Opening)]
[AltContent: textbox (164b – Front End Face)]


Quast does not explicitly disclose the seat slide device, wherein the reinforcing member is higher in rigidity than the upper rail.
Quast is analogous art because it is at least from the same field of endeavor, i.e., seat slide devices.  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the reinforcing member (16, fig 5) with a material such that the reinforcing member is higher in rigidity than the upper rail (4, fig 2), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Quast et al. (US 11,180,053 B2), hereinafter Quast, in view of Arakawa                (US 9,616,777 B2).
Regarding claim 4, Quast, as modified with respect to claim 1, teaches the seat slide device, further comprising a lock mechanism structured to lock the upper rail to the lower rail (col 3, lines 30-36).
Quast, as modified with respect to claim 1, does not explicitly teach the seat slide device, wherein: the lower rail inside lateral walls each include lower rail lock teeth arranged in the longitudinal direction of the lower rail, wherein the lower rail lock teeth constitute the lock mechanism.
Arakawa teaches a seat slide device (10, fig 2) comprising: an upper rail (20, fig 2); a lower rail (40, fig 2) having lower rail inside lateral walls (44L, 44R, fig 5); and a lock mechanism (46, 46a, 70, fig 3, see annotation) structured to lock the upper rail to the lower rail, wherein: the lower rail inside lateral walls each include lower rail lock teeth (46a, fig 3, see annotation) arranged in a longitudinal direction of the lower rail (see Figures 2 and 3), wherein the lower rail lock teeth constitute the lock mechanism (see Figure 3).


    PNG
    media_image3.png
    331
    736
    media_image3.png
    Greyscale





[AltContent: connector][AltContent: connector]


[AltContent: textbox (46a – Lower Rail Lock Teeth)]


Arakawa is analogous art because it is at least from the same field of endeavor, i.e., seat slide devices.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the lock mechanism (Quast: col 3, lines 30-36) as a lock mechanism (Arakawa: 46, 46, 70, fig 7, se annotation) to lock the upper rail (Quast: 4, fig 2) to the lower rail (Quast: 2, fig 2), wherein the lower rail inside lateral walls (Quast: 260, fig 2, see annotation) each include lower rail lock teeth (Arakawa: 46a, fig 3, see annotation) arranged in a longitudinal direction of the lower rail (Arakawa: see Figures 2 and 3), wherein the lower rail lock teeth constitute the lock mechanism (Arakawa: see Figure 3), as taught by Arakawa.  The motivation would have been to allow convenient locking and unlocking of the upper rail with respect to the lower rail with a lock mechanism.

Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form each of the reinforcing member bent wall parts (Quast: 164, fig 2, see annotation) with a length such as to overlap with at least two of the lower rail lock teeth (Arakawa: 46a, fig 3, see annotation) in the longitudinal direction of the lower rail, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to enhance the reinforcement of the rear end part of the upper rail with an appropriate size for the reinforcing member.  Therefore, it would have been obvious to combine Quast and Arakawa to obtain the invention as specified in claim 4.
Regarding claim 5, Quast, as modified with respect to claim 1, teaches the seat slide device, further comprising fixing elements (Quast: 270, 280, 290, figs 2 & 5, see annotation), wherein the reinforcing member is fixed to an underside of the upper rail top wall at a position (Quast: 10, fig 5) rearward from a rearmost one (Quast: 290, fig 5, see annotation) of the fixing elements in the longitudinal direction of the upper rail (Quast: see Figures 2 and 5).


[AltContent: textbox (270 – Fixing Element)][AltContent: textbox (290 – Fixing Element)]
    PNG
    media_image4.png
    595
    1147
    media_image4.png
    Greyscale

[AltContent: connector]
[AltContent: connector]


[AltContent: connector]
[AltContent: textbox (280 – Fixing Element)]



Quast, as modified with respect to claim 1, does not teach the seat slide device, further comprising fixing bolts structured to fix the seat to the upper rail top wall.
Arakawa teaches a seat slide device (10, fig 2) comprising: an upper rail (20, fig 2) having an upper rail top wall (21, fig 5); and fixing bolts (30B, fig 2) structured to fix a seat (1, fig 1) to the upper rail top wall (see Figure 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the fixing elements (Quast: 270, 280, 290, fig 2, see annotation) with fixing bolts (Arakawa: 30B, fig 2) to fix the seat (Quast: 100, fig 1) to the upper rail top wall (Quast: 430, fig 5, see annotation) as taught by Arakawa.  The motivation would have been to allow convenient assembly and disassembly of the seat from the upper rail.  Therefore, it would have been obvious to combine Quast and Arakawa to obtain the invention as specified in claim 5.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631